                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 EASTERN DMSION
                                  No. 5:10-CR-17-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
STANLEY JOHNSON,                              )
                                              )
                          Defendant.          )


       On January 16, 2020, Stanley Johnson ("Johnson") moved for relief under the First Step Act

("First Step Act''), Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 [D.E. 21], and filed a

memorandum. and documents in support [D.E. 22, 22-1, 22-2, 22-3, 22-4, 22-5]. On January 30,

2020, the United States responded [D.E. 25]. On January 31, 2020, the probation officer submitted

a modification memorandum. concerning the Presentence Investigation Report ("PSR") [D.E. 29].

On the same date, Johnson objected to the modified PSR [D.E. 30]. On June 16, 2020, Johnson

moved for compassionate release [D.E. 34]. As explained below, the court denies Johnson's

motions.

                                                  I.

       On February 8, 2010, pursuant to a written plea agreement, Johnson pleaded guilty to

conspiracy to distribute and possess with intent to distribute 5 kilograms or more of cocaine and SO

grams or more of cocaine base (crack) in violationof21 U.S.C. § 846. See [D.E. 6, 8]. On June 25,

2010, the court held Johnson's sentencing hearing. See [D.E. 12, 13]. At the hearing, the court

adopted the facts set forth in the PSR See Fed. R Crim. P. 32(i)(3)(A}-(B); [D.E. 32]. The court

calculated Johnson's total offense level as 40, his criminal history category as m, and his advisory



            Case 5:10-cr-00017-D Document 38 Filed 08/07/20 Page 1 of 8
guideline range as 360 months' to life imprisonment. See [D.E. 32] 1. After granting the

government's downward departure motion and thoroughly considering all relevant factors under 18

U.S.C. § 3553(a), the court sentenced Johnson to 204 months' imprisonment See [D.E. 12, 13, 32].

Johnson did not appeal.                           ~-

                                                 A.

       As for Johnson's motion under the First Step Act, on August 3, 2010, Congress enacted the

Fair Sentencing Act of 2010 ("Fair Sentencing Act''), Pub. L. No. 111-220, 124 Stat 2371, 2372

(codified as amended at 21 U.S.C. § 801, et~- Section 2 of the Fair Sentencing Act reduced

statutory penalties by increasing the drug quantities necessary to trigger certain statutory minimums

and maximums. For example, the amount of crack cocaine necessary to trigger a 5 to 40 year

sentence increased from 5 to 28 grams. Likewise, the amount of crack cocaine necessary to trigger

a 10 year to life sentence increased from 28 grams to 280 grams. See id., § 2, 124 Stat at 2372.

       The First Step Act makes the Fair Sentencing Act's reductions in mandatory minimum

sentences apply retroactively to defendants who committed their "covered offense" of conviction

before August 3, 2010. See First Step Act§ 404(a), 132 Stat. at 5222. Section 404(a) defines

"covered offense" as "a violation ofa Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act ... that was committed before August 3,

2010." Id. Under the First Step Act, a "court that imposed a sentence for a covered offense may .

. . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 ... were in

effect at the time the covered offense was committed." First Step Act§ 404(b), 132 Stat at 5222.

A court that modifies a sentence under the First Step Act does so under 18 U.S.C. § 3582(c)(1 )(B),

which allows a court to "modify an imposed term of imprisonment to the extent otherwise permitted

by statute." 18 U.S.C. § 3582(c)(l)(B); see United States v. Woodson, 962 F.3d 812, 815-17 (4th

                                                  2
            Case 5:10-cr-00017-D Document 38 Filed 08/07/20 Page 2 of 8
Cir. 2020); United States v. Chambers, 956 F.3d 667,671 (4th Cir. 2020); United States v. Wirsing,

943 F.3d 175, 183 (4th Cir. 2019); United States v. Alexander, 951 F.3d 706, 708 (6th Cir. 2019).

If a defendant qualifies, courts may consider a motion for a reduced sentence only if the defendant

did not previously receive a reduction pursuant to the Fair Sentencing Act and did not have a motion

under the First Step Act denied "after a complete review ofthe motion on the merits." First Step Act

§ 404(c), 132 Stat at 5222.

       Under the First Step Act, the district court adjusts the sentencing guideline calculations "as

if the current lower drug offense sentences were in effect at the time of the commission of the

offense." United States v. Cuny. 792 F. App'x 267,268 (4th Cir. 2020) (per curiam) (unpublished)

(quotation omitted); see Chambers, 956 F.3d at 671-72. ''Nothing in ... section [404(c) ofthe First

Step Act]," however, "shall be construed to require a court to reduce any sentence pursuant to this

section." First Step Act§ 404(c), 132 Stat. at 5222; see, e.g.• United States v. Gravatt, 953 F.3d 258,

260 (4th Cir. 2020); Wirsing. 943 F.3d at 184-86; United States v. Barnes, No. 3:94cr80 (DJN),

2020 WL 1281235, at *4 (E.D. Va. Mar. 17, 2020) (unpublished); United States v. Latten, No.

l:02CR00011-012, 2019 WL 2550327, at *1-4 (W.D. Va. June 20, 2019) (unpublished).

       Johnson's advisory guideline range remains 360 months to life imprisonment based ona total

offense level 40 and a criminal history category ID. See [D.E. 29] 1-2.1 The court has completely

reviewed the entire record, the parties' arguments, the advisory guideline range, and all relevant

factors under 18 U.S.C. § 3553(a). See Chavez-Mesa v. United States, 138 S. Ct. 1959, 1966--68

(2018); Chambers, 956F.3dat671-75; UnitedStatesv. May. 783 F.App'x309, 310 (4th Cir. 2019)

(per curiam) (unpublished). As for Johnson's offense conduct, Johnson engaged in serious criminal



       1
        Under U.S.S.G. 2D1.l(c), Johnson's base offense level remains 38 based on 1,319,000.6925
kilograms of converted drug weight. See PSR ff 16, 42; [D.E. 29] 1-2.

                                                  3
            Case 5:10-cr-00017-D Document 38 Filed 08/07/20 Page 3 of 8
behavior involving a leadership role in a 1S-year drug conspiracy and was personally responsible for

distributing a staggering 449 kilograms of cocaine and 344 kilograms of cocaine base (crack). See

PSR ff 14-16. Moreover, Johnson participated in the conspiracy while he was on probation. See

id. at ,r 22. Additionally, Johnson has convictions for discharge a firearm in a city and driving while

impaired. See id. at ff 18-19. Nonetheless, Johnson has taken some positive steps while

incarcerated and has not sustained any disciplinary infractions. See [D.E. 29] 1-2; [D.E. 22-2, 22-3,

22-4]; cf. Pcm.per v. United States, S62 U.S. 476, 491 (2011); Chambers, 9S6 F.3d at 671-7S. In

light of Johnson's serious criminal conduct, criminal record, poor performance on probation, the

need to promote respect for the law, the need to justly punish Johnson, and the need to incapacitate

Johnson, the court declines to reduce Johnson's sentence. See,~ Chavez-Mesa, 138 S. Ct. at

1966--68; Chambers, 9S6 F.3d at 671-7S; Barn.es, 2020 WL 128123S, at *4; Latten, 2019 WL

25S0327, at *1-4; 18 U.S.C. § 3S53(a).

       In reaching this decision, the court has considered the entire record, the parties' arguments,

and the section 3S53(a) factors. However, even if the court miscalculated the advisory guideline

range, it still would not reduce Johnson's sentence in light of the entire record and the section

3S53(a) factors. See 18 U.S.C. § 3S53(a); United States v. Gomez-Jimenez, 7S0 F.3d 370, 382-86

(4th Cir. 2014); United States v. Hargrove, 701 F.3d 1S6, 161--6S (4th Cir. 2012). Accordingly, the

court denies Johnson's motion under the First Step Act.

                                                  B.
       As for Johnson's motion for compassionate release, on December 21, 2018, the First Step

Act went into effect. See First Step Act, 132 Stat. at S249. Before the First Step Act, only the

Director ofthe Bureau ofPrisons (''BOP'') could file a motion for compassionate release. Under the

First Step Act, a sentencing court may modify a sentence of imprisonment either upon a motion of

                                                  4
            Case 5:10-cr-00017-D Document 38 Filed 08/07/20 Page 4 of 8
the Director of the BOP "or upon motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure ofthe [BOP] to bring a motion on the defendant's behalf

or the lapse of 30 days from the receipt of such a request by the warden of the defendant's facility,

whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safetyofanotherpersonortothecommunity." U.S.S.G. § lBl.13(2). Section 1Bl.13'sapplication

notes provide examples of extraordinary and compelling reasons, including (A) serious medical

conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 2 Application note 2 states

       2
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                                                   5
              Case 5:10-cr-00017-D Document 38 Filed 08/07/20 Page 5 of 8
that "an extraordinary and compelling reason need not have been unforeseen at the time of



                    (i) The defendant is suffering from a terminal illness (i.e., a serious and
                        advanced illness with an end oflife trajectory). A specific prognosis
                        of life expectancy (i.e., a probability of death within a specific time
                        period) is not required. Examples include metastatic solid-tumor
                        cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                        disease, and advanced dementia.

                    (ii) The defendant is--

                          (1) suffering from a serious physical or medical condition,

                          (II) suffering from a serious functional or cognitive impairment,
                               or

                          (III) experiencing deteriorating physical or mental health because
                                of the aging process,


                          that substantially diminishes the ability of the defendant to
                          provide self-care within the environment ofa correctional facility
                          and from which he or she is not expected to recover.

               (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because ofthe aging process; and (iii) has served at least 10 years or 75
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                   (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                       child or minor children.

                   (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

               (D) Other Reasons.--As determined by the Director of the B~eau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 6

            Case 5:10-cr-00017-D Document 38 Filed 08/07/20 Page 6 of 8
sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

       The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3S82(c)(1 )(A). Nevertheless, section lB 1.13 provides applicable policy when assessing an inmate's

motion, but a court independently determines whether "extraordinary and compelling reasons"

warrant a sentence reduction under 18 U.S.C. § 3S82(c)(l)(A)(i). See,~ United States v. Clark,

No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 1S, 2020) (unpublished). In doing so,

the court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and

the section 3SS3(a) factors. See, e.g., id.; Djnnjng v. United States, No. 2:12-cr-84, 2020 WL

1889361, at •2 (E.D. Va. Apr. 16, 2020) (unpublished).

       Johnson seeks compassionate release pursuant to section 3S82(c)(l)(A)(i). In support,

Johnson relies on the medical condition policy statement in application note l(A) to U.S.S.G. §

lBl.13. See [D.E. 34] 4. Specifically, Johnson asserts that his body mass index is "in the 'obese

category,'" and when combined with his age, he is "at risk'' for contracting COVID-19. See id.

       Johnson does not assert that he has contracted COVID-19 and Johnson does not satisfy the

medical condition policy statement in application note l(A) to U.S.S.G. § lBl.13. Moreover, his




                                                 7
            Case 5:10-cr-00017-D Document 38 Filed 08/07/20 Page 7 of 8
health conditions arenot''terminal." Thus, Johnsondoesnotmeetthe medical condition policy statement

       As for the other reasons policy statement, the court assumes without deciding that the

COVID-19 pandemic when coupled with Johnson's obesity meets the policy statement. The court

must also address the factors under 18 U.S.C. § 3SS3(a) in deciding whether to grant Johnson's

motion for compassionate release. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.

2020); Clark, 2020 WL 1874140, at *3-8; 18 U.S.C. § 3S82(c)(l)(A). As discussed, the section

3SS3(a) factors counsel against granting compassionate release to Johnson. Moreover, the court is

satisfied that the Bureau of Prisons is taking responsible and effective steps to address COVID-19.

Accordingly, the court denies Johnson's motion for compassionate release.

                                               m.
       In sum, the court DENIES Johnson's motion under the First Step Act [D.E. 21] and

Johnson's motion for compassionate release [D.E. 34].

       SO ORDERED. This _1_ day of August 2020.



                                                          J~C.DEVERID
                                                          United States District Judge




                                                8
            Case 5:10-cr-00017-D Document 38 Filed 08/07/20 Page 8 of 8
